UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      5/19/2021



  Stand Up 236, LLC,

                          Plaintiff,                                             21-cv-1776 (AJN)

                  –v–                                                                ORDER

  Andrew M. Cuomo,

                          Defendant.


ALISON J. NATHAN, District Judge:

       Pursuant to the Court’s Orders of March 9, 2021 (Dkt. No. 3), and May 11, 2021 (Dkt.

No. 4), the parties were required to submit a joint letter and proposed case management plan at

least seven days before the initial pretrial conference scheduled for May 21, 2021. The parties

did not do so. On May 17, 2021, the Court ordered the parties to submit their joint letter and

proposed case management plan by May 18, 2021. The parties did not do so.

         The initial pretrial conference scheduled for May 21, 2021, is adjourned to June 4, 2021.

The parties are ORDERED to file their joint letter and proposed case management plan no later

than seven days before the scheduled conference. Failure to comply with the Court’s orders may

result in dismissal of the action for failure to prosecute or other sanctions.


       SO ORDERED.

Dated: May 19, 2021                                 __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
